STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                       UNPUBLISHED
In re MS KING, Minor.                                                  March 24, 2016

                                                                       No. 327257
                                                                       Wayne Circuit Court
                                                                       Family Division
                                                                       LC No. 13-514175-NA


Before: TALBOT, C.J., and WILDER and BECKERING, JJ.

PER CURIAM.

         Respondent appeals as of right the trial court’s order terminating her parental rights to the
minor child pursuant to MCL 712A.19b(3)(c)(i) (failure to rectify conditions of adjudication),
(c)(ii) (other conditions exist that cause the child to come within the jurisdiction of the court), (g)
(failure to provide proper care and custody) and (j) (child will be harmed if returned to parent).
We affirm.

        The minor child was removed from respondent’s custody shortly after his birth. At the
time of the minor child’s removal from respondent’s custody, respondent was held at Walter P.
Reuther Psychiatric Hospital, and the minor child lived with a maternal relative. After a case
service plan for respondent was established in September 2013, the trial court held several
dispositional review hearings over the course of 18 months to determine respondent’s
compliance with her treatment plan. After respondent failed to comply with the requirements of
her treatment plan relating to suitable housing, a legal income, parenting classes and a
psychiatric and psychological evaluation, the trial court terminated respondent’s parental rights
to the minor child.

        On appeal, respondent first contends that petitioner did not do enough to allow for her
reunification with her child because it did not properly accommodate her mental health
condition. Respondent alleges this failure resulted in the deprivation of her constitutional right
to raise her child. We disagree.

        Parents have a fundamental constitutional right “to make decisions concerning the care,
custody and control of their children.” In re Sanders, 495 Mich. 394, 409; 852 NW2d 524 (2014)
(citation omitted). The Michigan Supreme Court has described this interest as “an element of
liberty protected by due process.” In re JK, 468 Mich. 202, 210; 661 NW2d 216 (2003).
However, this valued right is not absolute, and the state has “a legitimate interest in protecting
the “ ‘moral, emotional, mental and physical welfare of [children]’ and in some circumstances,
‘neglectful parents may be separated from their children.’ ” In re Sanders, 495 Mich. at 409-410,
                                                 -1-
quoting Stanley v Illinois, 405 U.S. 645, 652; 92 S. Ct. 1208; 31 L. Ed. 2d 551 (1972). This Court
has recognized that the “procedural safeguards” in child protective proceedings act to protect
individuals from “the risk of erroneous deprivation” of the liberty interest in raising their
children. In re Pap, 247 Mich. App. 148, 153; 640 NW2d 880 (2001). Put another way, to
protect a parent’s liberty interest in raising his or her child, our Supreme Court has recognized
that “all parents are “constitutionally entitled to a hearing on their fitness before their children
are removed from their custody.” In re Sanders, 495 Mich. at 412, quoting Stanley, 405 U.S. at
658.

        This Court, in the case of In re Terry, 240 Mich. App. at 25, recognized that the Americans
with Disabilities Act (ADA), 42 USC 12101 et seq., requires that during child protective
proceedings, reunification services and programs comply with the ADA. This Court further
observed that the requirement in MCL 712A.18f(4), that the court consider “whether reasonable
efforts have been made . . . to rectify the conditions that caused the child’s removal from his or
her home,[,]” was congruent with the ADA’s mandate that an individual’s disabilities be
reasonably accommodated. In re Terry, 240 Mich. App. at 25. Further, the In re Terry Court
made it clear that an individual must assert a failure to accommodate disabilities in a timely
fashion, specifically, when a service plan is adopted. Id. at 26.

               Any claim that the [petitioner] is violating the ADA must be raised in a
       timely manner, however, so that any reasonable accommodations can be made.
       Accordingly, if a parent believes that the [petitioner] is unreasonably refusing to
       accommodate a disability, the parent should claim a violation of her rights under
       the ADA, either when a service plan is adopted or soon afterward. The court may
       then address the parent's claim under the ADA. Where a disabled person fails to
       make a timely claim that the services provided are inadequate to her particular
       needs, she may not argue that petitioner failed to comply with the ADA at a
       dispositional hearing regarding whether to terminate her parental rights. In such
       a case, her sole remedy is to commence a separate action for discrimination
       under the ADA. At the dispositional hearing, the family court's task is to
       determine, as a question of fact, whether petitioner made reasonable efforts to
       reunite the family, without reference to the ADA. [Id. (footnote omitted; emphasis
       added).]

        Respondent does not cite the ADA or reference In re Terry in her brief on appeal.
Respondent also does not elaborate on specifically how her due process rights were violated.
The thrust of respondent’s cursory argument on appeal is that her mental illness was not
reasonably accommodated during the child protective proceedings, and this resulted in the
deprivation of her due process right to raise her child. However, our close review of the record
confirms respondent was amply provided with special accommodations to meet her mental
health needs and that the trial court properly considered whether reasonable reunification efforts
were made.

       For example, at the outset, the September 30, 2013 order of disposition provided that
respondent was to be given mental health services and to maintain those services and follow the
recommendations of the mental health professionals working with her. After respondent was
released from Walter P. Reuther Psychiatric Hospital, and was essentially evicted from her group

                                                -2-
home placement because of violent behavior, respondent was transient, roaming, and unable to
be located by petitioner. The court report of April 11, 2014 also reflects that respondent
voluntarily chose to stop taking her medication after she was released from hospitalization.
Moreover, the trial court at the July 10, 2014 dispositional review hearing took great efforts to
make sure that additional referrals were made for respondent for the provision of services. Even
after such referrals were made, respondent was not participating in or taking advantage of all of
these services. The transcript from the October 16, 2014 dispositional hearing reflects that
respondent was receiving mental health services through Team Mental Health and petitioner was
struggling to provide services to respondent where contact was broken because of her transient
lifestyle. The November 14, 2014 dispositional hearing transcript confirms that petitioner was
actively working with respondent to meet her mental health needs, providing mental health
services and bus tickets for her transportation to the facility.

        Particularly unfavorable to respondent is the fact that in November 2014, the record
reflects that after services were provided, she was not participating because of her plans to move.
As recently as February 2015, petitioner was actively working to reunify respondent with the
minor child. Yet respondent was still missing visits with the minor child, and had also missed
her parenting classes. Finally, the March 30, 2015 termination hearing transcript also reflects
that respondent was amply provided services such as parenting classes, and that she was
ultimately responsible for her failure to comply. The record confirms that petitioner acted to
provide accommodations to respondent; however, such accommodations were often thwarted
when respondent was transient and was not keeping in contact with petitioner. Further, while
petitioner had an obligation to ensure that services were provided to respondent, respondent bore
a responsibility to participate in the services that were offered. In re Frey, 297 Mich. App. 242,
248; 824 NW2d 569 (2012). After her child came within the jurisdiction of the family court, “a
parent, whether disabled or not, must demonstrate that she can meet [her child’s] basic needs
before [the child] will be returned to her care.” In re Terry, 240 Mich. App. at 28. Accordingly,
on this record, the facts reflect that respondent received adequate accommodations and
reunification services during the child protective proceedings.

       Respondent next argues that the trial court erred in concluding that termination of her
parental rights was in the minor child’s best interests.1 We disagree.

        This Court reviews for clear error the trial court’s decision regarding a child’s best
interest in a child protective proceeding. In re JK, 468 Mich. at 209-210. A trial court’s decision
is clearly erroneous if, after a review of the entire record, this Court is left with a definite and
firm conviction that the trial court made a mistake. Id. at 209. This Court will give great
deference to the trial court’s “special opportunity to observe the witnesses[ ]” and determine
matters of credibility. In re Moss, 301 Mich. App. 76, 80; 836 NW2d 182 (2013).



1
  Respondent does not challenge the statutory grounds for termination. Accordingly, we assume
that the trial court did not clearly err in this regard. In re JS and SM, 231 Mich. App. 92, 98–99;
585 NW2d 326 (1999), overruled in part on other grounds by In re Trejo Minors, 462 Mich. 341;
612 NW2d 407 (2000).


                                                -3-
        Whether termination of a parent’s rights is in the child’s best interests must be proven by
a preponderance of the evidence. Id. at 90. The governing statute, MCL 712A.19b(5), provides,
in pertinent part, as follows:

       If the court finds that there are grounds for termination of parental rights and that
       termination of parental rights is in the child's best interests, the court shall order
       termination of parental rights and order that additional efforts for reunification of
       the child with the parent not be made.

In determining a child’s best interests, the trial court may consider the child’s bond with the
parent, the parent’s ability to parent, “the child’s need for permanency, stability, and finality,”
and whether there are advantages in placing the child in a foster home over the parent’s home.
In re Olive/Metts Minors, 297 Mich. App. 35, 42; 823 NW2d 144 (2012). The Michigan Supreme
Court has recognized that “a parent’s failure to comply with the parent-agency agreement is
evidence of a parent’s failure to provide proper care and custody for the child.” In re JK, 468
Mich. at 214.

        The trial court concluded that termination was in the minor child’s best interests where he
was thriving in foster care and had the opportunity for both stability and permanency in his life
with potential adoptions. This conclusion is well-supported by the record evidence. Respondent
continually struggled with maintaining contact with petitioner and keeping up with consistent
visits with her son. Respondent also had trouble complying with her treatment plan where she
did not complete parenting classes, have secure housing, or have a legal source of income.
Respondent also did not complete her required psychological or psychiatric evaluations. At one
point during the trial court proceedings, respondent was roaming and transient for a period of
time. Of particular concern are the facts in the lower court record regarding respondent’s anger
issues and her violent physical interactions with others. While respondent at times made
marginal strides to comply with her treatment plan by attending some parenting classes, looking
for housing and complying with her mental health treatment, her efforts were not consistent.

        The record evidence also demonstrated that the minor child was thriving while living in
foster care, and there were other individuals willing to give him the permanency and stability that
he needed. On this record, we are not left with a definite and firm conviction that the trial court
made a mistake in concluding that termination of respondent’s parental rights was in the minor
child’s best interests.

       Affirmed.



                                                             /s/ Michael J. Talbot
                                                             /s/ Kurtis T. Wilder
                                                             /s/ Jane M. Beckering




                                                -4-